{¶ 14} I must respectfully dissent from the majority's conclusion that a final appealable order is absent.
 {¶ 15} Based upon this Court's decision in Donald Hendrick v. TheFord Motor Company (2003), 5th Dist. No. 2002CA00209, R.C. § 4123.512
does not permit the joinder of appeals in workman's compensation claims by separate claimants.
 {¶ 16} Therefore, the appeals of all but one of the claimants have not been perfected and the trial court lacked jurisdiction to consider the joint appeals as an individual case and the ruling is a final appealable order.
 {¶ 17} The decision reached by the majority has the effect of obviating indirectly the decisions reached by the majority in the above referenced case.